DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for gas turbine applications, does not reasonably provide enablement for a “structure” or a “component” comprising a “structure.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Throughout the specification, the description is made that the alloy is useful for turbine components and making structure associated wiuth turbine components.  See for example the title, 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now. 
 (A) The breadth of the claims.  What is now claimed is considered to be far broader than what applicant discloses in the specification.  All of the properties mentioned and the whole goal is described as creating better turbine components, yet now that driving force is omitted from the claims.  There is no basis for manufacturing a wide world of “components” from the claimed materials using the claimed methods. 
(B) The nature of the invention.  The nature opf the invention is described repeatedly by applicant as generating properties that are desirable for turbines specifically.  See Field of the Invention or Summary, for example.  

(D) The level of one of ordinary skill.  The skilled artisan would not be inclined to make a nameless, faceless “component” based on their level of skill.  Practicing what is claimed in claims 14-15 would require the person of ordinary skill to invent a new invention rather than practicing applicant’s invention disclosed in the specification. 
(E) The level of predictability in the art.  Predictability is not considered to be a hindrance to enablement here.
(F) The amount of direction provided by the inventor.  The inventor has described how to make turbine components and structures thereof, not “components” or “structures”  devoid of context.
(G) The existence of working examples. All of applicant’s examples are directed to turbines.  None are not directed to turbines. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In this case the quantity of experimentation is undue.  The scope of “components” and “structures” is considered to be virtually limitless, requiring that an artisan effectively invent what is now claimed.
When all of the evidence is considered as a whole, evidence of lack of enablement outweighs evidence of enablement.

 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12, 15, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites that the alloy comprises “reactive elements.”  The term “reactive elements” does not describe or limit any elements.  This is a statement of the function of an element rather than any description of what the elements are.  In this case the metes and bounds of claim 2 are not defined.  What is claimed is an intended goal of the alloy rather than a composition.  Applicant is further directed to MPEP 2173.05 (g).  
Each of claims 3, 16, and 17 depends from claim 2 and is therefore also indefinite for the same reasons.  

Claim 12 requires that the alloy includes “between 0.01 and 0.5 wt % of the sum of rare earths comprising Sc, Y, the actinides and the lanthanides.”  This limitation renders the claim indefinite.  Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  In this case, it is not clear what is included or excluded from the “the sum of rare earths comprising Sc, Y, the actinides and the lanthanides.”  The use of open claim language in this manner is improper.  Additionally, it is noted that the claim elsewhere 

	Claim 15 recites that the “structure” has various properties superlative to that of the “IN738LC” alloy.  This appears to be a registered trademark, and renders the claim indefinite.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  In this case the claim invokes the trade name as a good for comparison.  

Claim 15 recites that the “structure” has various properties superlative to that of the “IN738LC” alloy.  This limitation renders the claim indefinite.  The claim requires that a structure has properties that are better than those of a trademarked alloy.  It is unclear how such a comparison is made.  Does this mean that there is an equivalent structure that is also made by additive manufacturing but is made using the prior art alloy, and these are tested against one another?  Does it mean that the structure within the component itself has been tested and compared with standard test coupons made from the prior art alloy, whether it is in the as cast-state, the solutionized state, or the heat treated state?  Does this mean that a coupon of the component is tested instead against reference values for said alloy, and if so, in what state is the metal?  The claim requires comparing two incomparable items, with no embellishment of what that means, and the metes and bounds of the claim cannot be determined.   

Allowable Subject Matter
Claims 1, 4-11, 13 and 18-23 are allowed.
US 10,577,679 B1 teaches an alloy with slightly lower aluminum, and lacking iron.  US 10,221,468 B2 teaches an alloy with mostly overlapping composition except for having much more tungsten and lacking iron.  US 2017/0356068 A1 teaches to add hafnium to a gamma/gamma prime alloy in order to provide advantages for additive manufacturing.  
Based on the number of alloying elements, their unusual amounts, and specificity, the composition of claim 1 is considered unobvious over the art.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734